GRUBER, J., concurring. While I agree with the result in this case for the reasons explained by the majority, I cannot agree that the time added by this opinion to L.C.’s continued foster care is in L.C.’s best interest. The intent of the legislature in authorizing termination of parental rights is to “to provide permanency in a juvenile’s life in all instances in which the return of a juvenile to the family home is contrary to the juvenile’s health, safety, or welfare and it appears from the evidence that a return to the family home cannot be accomplished in a reasonable period of time as viewed from the juvenile’s perspective.” Ark.Code Ann. § 9-27-341 (Supp.2009). In making the determination whether to terminate a parent’s rights, the court’s focus is on the best interest of the juvenile. See Ark.Code Ann. § 9-27-341(b)(3)(A). Looking solely at this standard, I would vote to affirm this case. A proper review of this case, however, requires that we look not only at L.C.’s best | ^interest but also at the grounds for termination. Ark.Code Ann. § 9-27-341(b)(8)(B). The evidence as detailed in the majority opinion did not support the ground for termination found by the circuit court and no other ground was sufficiently alleged and developed. Thus, we cannot affirm the circuit court’s order. Because our reversal in this case has, in my view, thwarted the legislature’s intent and prolonged much-needed permanency in L.C.’s life, I urge the circuit courts to do their best to make all of the necessary findings for termination in their orders and trial counsel to allege all appropriate grounds. This court cannot make findings but can only affirm findings made by the circuit courts. Likewise, the appellate court cannot create grounds that were not pleaded or proven at a termination hearing, particularly when the due process rights of a fifteen-year-old mother are at stake.